{¶ 32} Defendant's expert testified that he had observed dangerous metal shards, similar to the shard plaintiff said had caused his injury, littering the loading dock area where plaintiff testified he had been injured, and that manufacturing processes the expert had observed at defendant's plant were capable of producing such shards. From such evidence, the trier of fact reasonably could find that defendant was at fault for creating the condition from which plaintiff's injury proximately resulted, which would satisfy the foreseeability requirement for premises-liability applicable to a claim of this kind. Detrickv. Columbia Sussex Corp. (1993), 90 Ohio App. 3d 475,629 N.E.2d 1081. Of course, a jury would not be bound either to make that finding of foreseeability or to find that such a dangerous condition even existed. However, at this stage and for purposes of Civ.R. 56, upon which defendant's motion for summary judgment is predicated, the evidence must be construed most strongly in plaintiff's favor. Id. Therefore, even though his chances of prevailing at trial may be remote, I would find that the trial court erred when it granted summary judgment for defendant on the record before it. *Page 648